Citation Nr: 0306343	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The veteran had active military service from November 1978 to 
March 1983.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1999, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The notice of 
disagreement (NOD) with that determination was received in 
September 1999.  The statement of the case (SOC) was issued 
in October 1999, and the substantive appeal (VA Form 9) was 
received in May 2000.  Following the receipt of a Social 
Security Administration (SSA) decision in May 2000, a 
supplemental statement of the case (SSOC) was issued in June 
2000.  

In July 2001, the case was remanded to the RO for further 
development and consideration.  Following the requested 
development, another SSOC was issued in February 2002.  In 
September 2002, the Board again remanded the case to the RO 
for further development.  And another SSOC was issued in 
October 2002.  

In October 2002, the RO denied the veteran's petition to 
reopen his claim for service connection for residuals of a 
right ankle injury.  He was notified of that decision and of 
his appellate rights in a letter that same month.  He has 
not, however, submitted a NOD since that decision to initiate 
an appeal to the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2002).  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's only service-connected disability is 
tension headaches, evaluated as noncompensably (i.e., 0 
percent) disabling.  

3.  The veteran completed high school and has reported having 
two additional years of college.  He has had occupational 
experience as a delivery person and short-order cook; he last 
worked full time in June 1992.  

4.  The medical and other evidence of record does not 
indicate the veteran's 
service-connected tension headaches render him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.19 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The record reflects that the 
veteran has a high school education, with two years of 
college.  He has had occupational experience as a delivery 
person and a short-order cook; he last worked full time in 
June 1992.  The veteran's only service-connected disability 
is tension headaches, which is evaluated as noncompensably 
disabling.  His application for a total disability rating 
based on individual unemployability (VA Form 21-8940) was 
received in December 1998.  

The veteran was afforded a VA examination in March 1999, at 
which time he indicated that he had had headaches for five 
years.  They occur about one or two times a month and last 
three to four hours; they are located in the frontal area 
with radiation to the bitemporal area.  The veteran described 
his headaches as a sharp steady pain, which seemed to be 
aggravated by exertion, sunlight and stress; he noted that 
lying down and putting a cold compress on his head relieved 
the headaches.  He further noted that the headaches had 
increased somewhat in intensity; however, there were no 
associated symptoms and there was no aura.  They were not 
incapacitating.  The veteran indicated that he was not 
currently working, but he used to work delivering Canada Dry 
products and could work while he had a headache.  

On physical examination, gait and station were within normal 
limits.  Cranial nerves II through XII were intact.  Facial 
sensory testing was intact to light touch.  Trapezia and 
sternocleidomastoid strength was within normal limits.  There 
was no asymmetry, involuntary movement, weakness or atrophy.  
Muscle tone was within normal limits.  Deep tendon reflexes 
were symmetrical, normally active.  Pain and sensory tracts 
were intact.  Coordination was intact on finger to nose 
testing.  The pertinent diagnosis was tension headaches, not 
incapacitating.  

Received in August 1999 was a social work note dated in March 
1993, indicating that the veteran was seen in 
medical/pulmonary clinic; he required lodging for health 
maintenance.  This report does not reflect treatment for the 
service-connected tension headache.  

Received in May 2000 were records from the Social Security 
Administration (SSA), indicating that the veteran filed a 
request for reconsideration of a claim in December 1992; at 
that time, he maintained that he had been told that he was 
unable to work due to a learning disability.  In a subsequent 
opinion, the SSA indicated that the medical evidence showed 
that the veteran may have pain from migraines at times, but 
he had no work-related restrictions from them.  SSA also 
indicated that they realized that the veteran had a problem 
with his ankle and wore a hard brace to get around with his 
right ankle.  It was noted that, while the veteran had some 
limitations in the ability to work due to his ankle, that 
disability did not prevent him from doing all types of work.  
It was further noted that special testing done on December 
16, 1992 showed that the veteran had a learning disability 
that caused some restrictions in his ability to work.  
Therefore, it was determined that the earliest evidence of 
severely disabling impairment was December 16, 1992.  
SSA concluded that it was reasonable to assume that the 
veteran's condition was at a disabling level 6 months before 
testing or since June 16, 1992; as a result, it was 
determined that his disability began on June 16, 1992.  


II.  Duties to notify and assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  



Specifically, the October 1999 statement of the case, the 
June 2000 supplemental statement of the case, the July 2001 
Board remand, the February 2002 supplemental statement of the 
case, the September 2002 Board remand, and the October 2002 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirements at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  These 
documents also referenced the evidence that was considered in 
conjunction with the RO's determinations.  

Further, in an August 2001 letter, the RO specifically 
advised the veteran of the VCAA and requested that he 
identify on the enclosed VA Form 21-4138's any outstanding 
evidence that should be considered with his claim.  Moreover, 
to facilitate obtaining any additional evidence that he 
identified, the RO also enclosed several VA Form 21-4142's to 
permit the release of his confidential medical treatment 
records.  Completion of those forms also would, in turn, 
allow the RO to obtain his records from the University of 
North Carolina Hospitals.  He also was informed of the need 
to personally submit evidence supporting his claim, including 
insofar as the name and address of any former employer(s) 
that could comment on his inability to work due to his 
service-connected disability.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.")  The Board 
therefore concludes that, under the circumstances presented 
in this case, the veteran has been accorded ample notice as 
required by the VCAA.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (now codified at 38 U.S.C.A. 
§ 5103A).  Letters were sent to the treatment providers 
identified by the veteran and private medical evidence has 
been associated with the file.  Medical reports from the 
veteran's claim for Social Security disability have also been 
included with the file.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  See Pub. L. No. 106-475, 
§ 3(a) (now codified at 38 U.S.C.A. § 5103A(d)).  A review of 
the file reveals that the veteran was afforded a VA 
examination in March 1999; the report of that examination has 
been included with the file.  The Board further notes that 
the VA examination report at issue include a history of the 
veteran's claimed disability.  

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  Accordingly, for the reasons and 
bases expressed above, the Board concludes that the 
requirement of the VCAA pertaining to VA's duty to assist the 
veteran in the development of his claim has been met.  
Consequently, the Board finds that no useful purpose would be 
served in remanding this matter to the RO for more 
development.  As the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  


III.  Legal analysis

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in VA's schedule 
for rating disabilities, which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  In evaluating a given 
disability, it must be viewed in relation to its whole-
recorded history.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  

In determining whether an appellant is entitled to TDIU, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor, which takes the 
claimant's case outside the norm.  Permanent loss of the use 
of both feet is considered to be totally disabling.  
38 C.F.R. §§ 4.1, 4.15 (2002).  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbation or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total (i.e., less than 100 percent), a 
total disability rating for compensation purposes also may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned on an extra-schedular basis upon a showing that 
he/she is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).  

VA's General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In Hodges v. Brown, 5 Vet. App. 375, 379 (1993) the 
Court noted that although a service-connected disability was 
noncompensably rated, that fact alone was not a bar to a 
total rating based on unemployability.  In Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the Court noted that 
even where the schedular requirements of 38 C.F.R. § 4.16(a) 
are not met, the Board must still consider the more 
subjective requirement of § 4.16(b) and § 3.321(b), make the 
requisite finding of fact, and give reasons or bases for its 
decision.  

The Court has indicated that, in essence, the unemployability 
question (meaning the inability to engage in substantial 
gainful activity) must be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. 
West, 13 Vet. App. 342, 355 (2000).  

The record reflects that tension headaches is the veteran's 
only service-connected disability.  The record reflects that 
the veteran has a high school education, and completed two 
years of college.  He has worked as a truck driver and short-
order cook; he was last employed on a full-time basis in June 
1992.  The veteran maintains that he is unable to obtain 
gainful employment because of his migraines, right ankle 
disorder, and a learning disability.  

The evidence does not reflect that the veteran has a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation or that he has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  However, he 
might nonetheless be entitled to TDIU based on 38 C.F.R. 
§ 4.16(b) and § 3.321(b), and, as such, the Board will 
address this avenue for granting TDIU.  

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disability.  In this case, the Board finds 
no such unusual circumstances.  While the record indicates 
that the veteran may have some pain from migraines at times, 
there is no medical evidence of record that his disability 
precludes him from any substantial gainful employment.  
Indeed, following his most recent VA examination in March 
1999, the examiner specifically noted that the headaches were 
not incapacitating.  Clearly, the tension headaches are not 
considered severe enough to preclude gainful employment.  
Social Security records show medical treatment consistent 
with the history of headaches but do not suggest total 
disability due to headaches at present and are of minimal 
probative value.  In fact, they suggest that the headaches 
alone are not so significantly disabling that they render the 
veteran disabled under SSA standards.  Finally, the mere fact 
that the veteran is not working, and has not worked for many 
years does not equate to a showing of disability due to 
service-connected disability.  

The veteran's work history reflects that despite his tension 
headaches he has worked as a driver and delivery person; he 
has also worked as a short-order cook.  There is no probative 
evidence showing that the veteran is unable to work now due 
to his service-connected tension headaches.  The only 
evidence of record tending to indicate the veteran is 
unemployable due solely to service-connected disabilities is 
his own claim.  However, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, the 
evidence shows that he has a nonservice-connected learning 
disability, which has a significant impact on his ability to 
work.  

The SSA has also determined that the veteran's migraine 
headaches do not preclude working.  SSA noted that the 
veteran suffers from restrictions caused by a right ankle 
disorder; however, they also suggest that his chief 
impediment to gaining employment is his learning disability, 
which was demonstrated on a test administered on December 16, 
1992.  No competent medical evidence of record has indicated 
that the learning disability is a result of a service-
connected disability.  

The Board finds, based on the above, that the veteran's 
service-connected disability does not render him unable to 
obtain substantially gainful employment.  Neither does the 
record reflect an unusual circumstance that places the 
veteran in a different position than other veterans with the 
same disability rating.  Accordingly, the Board concludes 
that he is not entitled to TDIU.  After consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim.   



Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

A total disability rating based on individual unemployability 
due to 
service-connected disability is denied.  



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

